Citation Nr: 1203504	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 30, 2003, for the award of a total disability rating due to individual employability (TDIU).

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted entitlement to TDIU, effective October 28, 2004.  

In a June 2009 rating decision, the RO granted an earlier effective date of December 30, 2003 for the grant of TDIU.  

The Veteran testified at an RO hearing in August 2007 and before the undersigned in October 2009.  Transcripts of the hearings are of record. 

In March 2010, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than December 30, 2003, for the grant of TDIU.  Specifically, she contends that an earlier effective date of February 1, 2000 is warranted as this is the date that she was last able to work full-time due to her service-connected migraines and lupus disabilities.  She avers that her lupus disability was manifested by her headache symptomatology long before it was actually diagnosed in 2005.  Unfortunately, additional development is required prior to the Board's adjudication of the claim.  

A review of the record indicates that the Veteran's combined rating was 80 percent as of December 20, 1997.  Accordingly, she met the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) based on her service-connected disabilities as of December 20, 1997.  However, the Veteran indicates that she became disabled due to her service-connected migraine disability (and an undiagnosed lupus disability) in February 2000.  However, after reviewing the record, it is unclear to the Board as to when the Veteran first became unable to secure or follow a substantially gainful occupation, and specifically as a result of her service-connected disabilities.  

In this regard, the Board observes that workers' compensation records claim show she had a work-related injury to her neck and right shoulder on January 9, 2000, at her part-time job.  The injuries were aggravated on January 16, 2000.  The Veteran was awarded workers' compensation due to her injuries.  In a January 2003 decision by the State of New York Workers' Compensation Board, it was determined that the Veteran was permanently partially disabled as a result of her work-related injuries.  The Veteran is not service-connected for her back or shoulder condition.  

Also, VA neurology records dated February 7, 2001, reflect a medical opinion that due to the present severity of the Veteran's migraines, her ability to continue her regular work as a paralegal was somewhat limited, but it was also indicated that she was presently out of work on disability due to another disability, i.e., back pain following a work-related injury.  Further, the Social Security Administration determined that she was disabled due to a primary diagnosis of migraine headaches and a secondary diagnosis of asthma (both of which are service-connected disabilities), but not prior to March 31, 2002.  Finally, the evidence reflects that the Veteran graduated from college in 2003 after attending as a full-time student.  However, she argues that while attending school her migraines caused significant interference.  She has submitted letters from various professors who indicate that she missed several classes due to the disabling effects of her headaches.

In light of the evidence of record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected disabilities, alone and in the aggregate, for the period from February 1, 2000, to December 30, 2003, is necessary to adjudicate this appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Next, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Service connection is in effect for thrombocytopenia rated at 70 percent; migraine headaches rated at 50 percent; systemic lupus erythematous rated at 30 percent; status post metatarsal bunionectomy, left foot rated at 20 percent; status post metatarsal bunionectomy, right foot rated at 20 percent; hypothyroidism rated at 10 percent; adjustment disorder with depression and posttraumatic stress disorder rated at 10 percent; asthma rated at 10 percent; hyperpigmentation bilaterally in the inner thigh and groin area rated at 0 percent; and a scar from mole removal, left upper thigh rated at 0 percent.  

The RO granted the Veteran a TDIU in a May 2005 rating decision, based on a combination of her 'severe mental and physical disabilities.'  In a May 2006 rating decision, the RO increased the evaluation of her thrombocytopenia to 70 percent.  Thus, pursuant to 38 C.F.R. § 4.16(a), she meets the schedular criteria for TDIU based on that disability alone.  As such, and although entitlement to a TDIU was previously granted due to the combined impact of her mental and physical disabilities, given the subsequent grant of a 70 percent evaluation for her thrombocytopenia, VA must consider whether the award of TDIU is warranted due to that disability alone.  If so, pursuant to 38 U.S.C.A. § 1114(s), VA must adjudicate the Veteran's entitlement to SMC at the housebound rate.  Buie.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the RO should also determine whether she meets the criteria for a TDIU based on her migraine disability alone, or the service-connected lupus disability, alone.  Indeed, the Veteran contends that she is unemployable due to her service-connected migraines and lupus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any VA and private medical providers that may have records relevant to her claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

2.  Then notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of the impact of her service-connected disabilities on her employment between February 1, 2000 and December 30, 2003.  Also, invite her to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of her unemployability that are not already of record.  She should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records, send the claims file and a copy of the remand to an appropriate VA examiner for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected thrombocytopenia, migraine headaches, status post metatarsal bunionectomy left foot, status post metatarsal bunionectomy right foot, hypothyroidism, adjustment disorder with depression and PTSD, and asthma disabilities, either alone or in the aggregate, rendered her unable to secure or follow a substantially gainful occupation for the period from February 1, 2000 to December 30, 2003.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran to secure or follow a substantially gainful occupation as a result of her service-connected thrombocypenia alson.

In offering this assessment, the examiner should include discussion of the evidence noted in the body of the remand.  

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.

All findings and conclusions, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  

4.  Then readjudicate the Veteran's claim.  In readjudicating her claim, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must also adjudicate the issue of entitlement to SMC based on a need for regular aid and attendance of another person, or on account of being housebound.  If the benefit sought remains denied, the Veteran and her representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

